Exhibit (10) (ii)
EMPLOYMENT AGREEMENT
AMENDED AND RESTATED
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into this 22 day of December, 2008, between COOPER TIRE & RUBBER
COMPANY, a Delaware corporation (the “Company”), and Roy V. Armes (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of December 19, 2006 (the “Original Agreement”); and
     WHEREAS, the Executive and the Company agree that the substantive
provisions of the Original Agreement shall remain in full force and effect, but
also agree that it is desirable to modify the terms of the Original Agreement in
certain respects in order to satisfy the requirements Section 409A of the Code
imposes on those payments under the Agreement which can be considered “deferred
compensation” for purposes of Section 409A;
     WHEREAS, the Company desires to continue to retain the services of the
Executive as its President and Chief Executive Officer and the Executive desires
to continue to be so employed by the Company; and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
setting forth the terms and conditions of such continued employment.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Executive hereby amend and restate the
Original Agreement to read as follows:
1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Affiliate” means any corporation, limited liability company, joint
venture, partnership, or other legal entity in which the Company owns, directly
or indirectly, or has previously owned, at least fifty percent (50%) of the
capital stock, profits, interest or capital interest.
     (b) “Annual Incentive Compensation” means the amount paid or (but for any
deferral) payable to the Executive for a year under any annual bonus
compensation programs or arrangements. Annual Incentive Compensation shall not
include or take into account long-term incentive compensation, stock option or
other equity awards (regardless of whether granted annually), pension or other
retirement benefit contributions or accruals, perquisites or other fringe
benefits. For the avoidance of doubt, “Annual Incentive Compensation” may be
zero.
     (c) “Average Annual Incentive Compensation” means:
     (i) the average of the Annual Incentive Compensation earned and certified
by the Compensation Committee of the Board for the Executive for the three
(3) fiscal years preceding the year in which a Termination Date occurs;
(provided that, for purposes of this Section 1(c), if a fiscal year is less than
12 complete months, the bonus will be annualized by dividing the bonus amount
for such year by the fraction the numerator of which is the number of days
constituting such short fiscal year and the denominator of which is 365);
     (ii) if the Executive has been employed by the Company and the Annual
Incentive Compensation that has been earned and certified by the Compensation
Committee of the Board for the Executive for fewer than three (3) fiscal years,
the average of the Annual Incentive Compensation that has been earned and
certified by the Compensation Committee of the Board for the Executive for the
number of fiscal years through the Termination Date; or
     (iii) if the Termination Date occurs prior to the date Annual Incentive
Compensation is earned and certified by the Compensation Committee of the Board
for the Executive for the 2007 fiscal year, the target Annual Incentive
Compensation for fiscal year 2007.
     (d) “Base Pay” means the Executive’s rate of annual base salary payable
under this Agreement (which rate shall not be deemed to be reduced for purposes
of Sections 5 or Section 6 hereof by reason of any elective deferrals of annual
base salary) at the

- 1 -



--------------------------------------------------------------------------------



 



time a termination of employment occurs or, if applicable, immediately before
any reduction in such amount that serves as a basis for a termination for Good
Reason.
     (e) “Board” means the Board of Directors of the Company.
     (f) “Cause” means:
(X) prior to a Change in Control, termination of the Executive’s employment with
the Company by the Board because of:
     (i) the willful and continued failure by the Executive to perform
substantially the duties of the Executive’s position, and the failure of the
Executive to correct such failure of performance within thirty (30) days after
notification by the Board of any such failure (other than by reason of the
incapacity of the Executive due to physical or mental illness); or
     (ii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliate thereof, and failure of the Executive
to correct such act or omission within thirty (30) days after notification by
the Board of any such act or omission (other than by reason of the incapacity of
the Executive due to physical or mental illness); or
     (iii) the Executive is found guilty of, or pleads guilty or nolo contendere
to, a felony or any criminal act involving fraud, embezzlement, theft, or moral
turpitude; or
     (iv) the Executive is found guilty of, or pleads guilty or nolo contendere
to, any criminal act committed in the course of the Executive’s employment with
the Company or against the Company or any Affiliate, or the Executive is found
liable in a civil action, in which an allegation involves a dishonest act,
fraud, embezzlement or theft committed in the course of the Executive’s
employment with the Company or against the Company or any Affiliate.
(Y) following a Change in Control, termination of the Executive’s employment
with the Company by the Board because of:
     (i) any act or omission constituting a material breach by the Executive of
any of his significant obligations or agreements under this Agreement or the
continued willful failure or refusal of the Executive to adequately perform the
duties reasonably required hereunder which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliate thereof, after notification by the
Board of such breach, failure or refusal and the failure of the Executive to
correct such breach, failure or refusal within thirty (30) days of such
notification (other than by reason of the incapacity of the Executive due to
physical or mental illness); or
     (ii) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliate thereof, and failure of the Executive
to correct such act or omission within thirty (30) days after notification by
the Board of any such act or omission (other than by reason of the incapacity of
the Executive due to physical or mental illness); or
     (iii) the Executive is found guilty of, or pleads guilty or nolo contendere
to, a felony or any criminal act involving fraud, embezzlement, theft, or moral
turpitude; or
     (iv) the Executive is found guilty of, or pleads guilty or nolo contendere
to, any criminal act committed in the course of the Executive’s employment with
the Company or against the Company or any Affiliate, or the Executive is found
liable in a civil action, in which an allegation involves a dishonest act,
fraud, embezzlement or theft committed in the course of the Executive’s
employment with the Company or against the Company or any Affiliate.
For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” if done, or omitted to be done, by the Executive
in good faith and with a reasonable belief that the Executive’s action or
omission was in the best interest of the Company. Any notification to be given
by the Board in accordance with Section 1(f)(X)(i), 1(f)(X)(ii), 1(f)(Y)(i) or
1(f)(Y)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act or omission to which

- 2 -



--------------------------------------------------------------------------------



 



the notification relates and, in the case of Section 1(f)(X)(ii), 1(f)(Y)(i) or
1(f)(Y)(ii), shall describe the injury to the Company, and such notification
must be given within twelve (12) months of the Board becoming aware, or within
twelve (12) months of when the Board should have reasonably become aware of the
breach, failure, refusal, act, omission or injury identified in the
notification. Notwithstanding Section 23 hereto, failure to notify the Executive
within any such twelve (12) month period shall be deemed to be a waiver by the
Board of any such breach, failure, refusal, act or omission by the Executive and
any such breach, failure, refusal, act or omission by the Executive shall not
then be determined to be a breach of this Agreement. For the avoidance of doubt
and for the purpose of determining Cause, the exercise of business judgment by
the Executive shall not be determined to be Cause, even if such business
judgment materially injures the financial condition or business reputation of,
or is otherwise materially injurious to the Company or any Affiliate thereof,
unless such business judgment by the Executive was not made in good faith, or
constitutes willful or wanton misconduct, or was an intentional violation of
state or federal law.
     (g) “Change in Control” means the occurrence during the Term of any of the
following events:
     (i) the Company merges into itself, or is merged or consolidated with,
another entity and as a result of such merger or consolidation less than 51% of
the voting power of the then-outstanding voting securities of the surviving or
resulting entity immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former stockholders of the Company
immediately prior to such transaction;
     (ii) all or substantially all the assets accounted for on the consolidated
balance sheet of the Company are sold or transferred to one or more entities or
persons, and as a result of such sale or transfer less than 51% of the voting
power of the then-outstanding voting securities of such entity or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former stockholders of the Company immediately
prior to such transaction or series of transactions;
     (iii) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in
effect on the date of this Agreement) of the Securities Exchange Act of 1934,
(the “Exchange Act”) becomes the beneficial owner (as defined in Rule 13d-3 of
the Securities and Exchange Commission pursuant to the Exchange Act) of 35% or
more of the voting power of the then-outstanding voting securities of the
Company; provided, however, that the foregoing does not apply to any such
acquisition that is made by (w) any Affiliate of the Company; (x) any employee
benefit plan of the Company or any Affiliate; or (y) any person or group of
which employees of the Company or of any Affiliate control a greater than 25%
interest unless the Board determines that such person or group is making a
“hostile acquisition;” or (z) any person or group that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Executive; or
     (iv) a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the date of this Agreement or (y) was nominated for election or
elected to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election, provided that any director appointed or elected to the Board to avoid
or settle a threatened or actual proxy contest shall in no event be deemed to be
a Continuing Director.
     (h) “Code” means the Internal Revenue Code of 1986, as amended.
     (i) “Committee” means the Compensation Committee of the Board.
     (j) “Common Stock” means the Company’s common stock, par value $1.00 per
share.
     (k) “Company” means the Company as hereinbefore defined.
     (l) “Disability” or “Disabled” means when the Executive has been totally
disabled by bodily injury or disease so as to prevent him from being physically
able to perform the job duties as required under this Agreement, and such total
disability shall have continued for five (5) consecutive months, and, in the
opinion of a qualified physician selected by the Company (and reasonably
acceptable to the Executive), such disability will presumably be permanent and
continuous during the remainder of the Executive’s life. Notwithstanding the
preceding sentence, for any payment or benefit payable under this Agreement
which is considered “deferred compensation” subject to Section 409A of the Code,
the payment or benefit shall not be payable to the Executive solely by reason of
a Disability unless such Disability is by reason of a medically determinable
physical or mental impairment that can be expected to last for a continuous
period of not less than twelve (12) months or to result in death, and such
Disability has caused the Executive to be either (i) unable to engage in any
substantial, gainful activity, or (ii) eligible to receive income replacement
benefits under an accident and health plan of the Company for a period of at
last three (3) months.

- 3 -



--------------------------------------------------------------------------------



 



     (m) “Good Reason” means the occurrence of any of the following conditions,
without the Executive’s express, prior written consent in each case, provided
that the Executive has provided express written notice of the condition to the
Company within ninety (90) days of the initial existence of the condition and
the Company has failed to remedy such breach within thirty (30) days after its
receipt of such written notice from the Executive:
     (i) a material (greater than 5%) reduction in the Executive’s Base Pay,
other than as part of a reduction applicable at the same time to executive
officers of the Company generally; provided, any such reduction applicable to
other executive officers shall not for the Executive exceed the percentage of
reduction applicable to such other executive officers, and thereafter such
reduction shall cease to apply at the same time and to the same extent (on a
like percentage basis) as the reduction may cease to apply to such other
executive officers;
     (ii) a material breach by the Company of Section 2(a) or Section 4 of this
Agreement, including but not limited to, the assignment to the Executive of any
duties inconsistent with his status as President and Chief Executive Officer of
the Company, or his removal from such position, or a substantial alteration in
the nature or status of his responsibilities from those described herein
(except, in each case, in connection with a promotion of the Executive), or a
change in Executive’s reporting relationship such that the Executive no longer
reports directly to the full Board, or the failure of the Executive to be
elected or reelected to the Board;
     (iii) the relocation of the office of the Company where the Executive is
employed to a location at least fifty (50) miles from Findlay, Ohio, except for
required travel on the Company’s business to an extent reasonably required to
perform his duties hereunder;
     (iv) except as required by law, the Company directly or indirectly
materially reducing the level of benefits or award opportunities provided to the
Executive under the Plans below the level required by Section 4 of this
Agreement, other than a reduction or change in such benefits or opportunities
applicable to executive officers of the Company generally or the Company failing
to provide the Executive with the number of paid vacation days to which he is
entitled on the basis of years of service with the Company in accordance with
the Company’s then current normal vacation policy for the Company’s senior
executives;
     (v) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as required in
Section 19 hereof or, if the business of the Company for which the Executive’s
services are principally performed is sold, the failure of the purchaser of such
business to assume this Agreement or to provide the Executive with the same or a
comparable position, duties, benefits, base salary and incentive compensation as
provided in Sections 2 and 4 of this Agreement; or
     (vi) the failure of the Board to elect the Executive to his existing
position or an equivalent position.
Any notification to be given by the Executive in accordance with Section 1(m)
shall specifically identify the breach or failure to which the notification
relates, and such notification must be given within ninety (90) days of the
Executive becoming aware, or within ninety (90) days of when the Executive
should have reasonably become aware of, the breach or failure identified in the
notification. Notwithstanding Section 23 hereto, failure to notify the Company
within any such ninety (90) day period shall be deemed to be a waiver by the
Executive of any such breach or failure and any such breach or failure shall not
then be considered “Good Reason.”
     (n) “Incentive Compensation Plan” means the Cooper Tire & Rubber Company
1998, 2001 and 2006 Incentive Compensation Plans, as amended, and any successor
to such plans.
     (o) “Long-Term Performance-Based Incentive Compensation” means any cash or
equity-based compensation program in which the amounts paid, earned or vested
are based upon achievement of specified performance goals over a period of more
than one year. For the avoidance of doubt, equity awards that are earned, vest
or become exercisable based solely upon continued employment and/or the passage
of time are not “Long-Term Performance-Based Incentive Compensation.”
     (p) “Nonqualified Supplementary Benefit Plan” means the Cooper Tire &
Rubber Company Nonqualified Supplementary Benefit Plan, effective November 8,
1984, as amended.
     (q) “Retirement Plans” means the Spectrum Retirement Plan and the
Nonqualified Supplementary Benefit Plan or any successor plans thereto which
provide comparable benefits.
     (r) “Spectrum Retirement Plan” means the Cooper Tire & Rubber Company
Spectrum Retirement Plan, effective January 1, 2002, as amended.

- 4 -



--------------------------------------------------------------------------------



 



     (s) “Termination” means:
     (i) the involuntary termination of the Executive’s employment by the
Company at any time for any reason other than retirement, death, disability,
Cause or the reason set forth in subparagraph (iii) of this Section 1(s), or
     (ii) termination of the Executive’s employment by the Executive for Good
Reason, or
     (iii) termination of the Executive’s employment at the end of the Term as a
result of the Company delivering a notice of non-extension pursuant to Section 3
prior to the Executive’s 64th birthday.
     (t) “Termination Date” means the date on which the Executive’s employment
with the Company is terminated by the Company or the Executive for any reason or
for no reason. If the Executive’s employment is terminated by the Company, such
date shall be specified in a written notice of termination (which date shall be
no earlier than the date of furnishing such notice), or if no such date is
specified therein, the date of receipt by the Executive of such written notice
of termination. The Executive shall specify such termination date in any written
notice of his resignation.
     (u) “1998 Option Plan” means the Cooper Tire & Rubber Company 1998 Employee
Stock Option Plan, as amended.
2. Employment and Duties.
     (a) General. The Company hereby employs the Executive and the Executive
agrees upon the terms and conditions herein set forth to serve as President and
Chief Executive Officer, said employment to commence on January 1, 2007, and, in
such capacity, shall perform such duties as may be delineated in the Bylaws of
the Company, and such other duties, commensurate with the Executive’s title and
position of President and Chief Executive Officer, as may be assigned to the
Executive from time to time by the Board. The Executive shall report directly to
the full Board. The Board shall appoint the Executive as a member of the Board
effective January 1, 2007.
     (b) Exclusive Services. Throughout the Term (as defined in Section 3), the
Executive shall, except as may from time to time be otherwise agreed in writing
by the Company and during reasonable vacations and unless prevented by ill
health, devote his full-time and undivided attention during normal business
hours to the business and affairs of the Company consistent with his senior
executive position, shall in all respects conform to and comply with the lawful
and reasonable directions and instructions given to him by the Board (provided
that such directions and instructions are not inconsistent with Section 2(a)),
and shall use his best efforts to promote and serve the interests of the
Company.
     (c) Restrictions on Other Employment. Throughout the Term and provided that
such activities do not contravene the provisions of Section 2(b) hereof or
Section 15 hereof:
     (i) the Executive may engage in charitable and community affairs;
     (ii) the Executive may perform inconsequential services without specific
compensation therefore in connection with the management of personal
investments; and
     (iii) the Executive may, directly or indirectly, render services to any
other person or organization (including service as a member of the Board of
Directors of any other unaffiliated company), for which he receives
compensation, that is not in competition with the Company, subject in each case
to the prior written approval of the Board which approval will not be
unreasonably withheld. The Executive may retain all fees he receives for such
services, and the Company shall not reduce his compensation by the amount of
such fees. For purposes of this Section 2(c)(iii) competition shall have the
same meaning as intended for the purposes of Section 15.
3. Term of Employment. Subject to the provisions of Section 5 through Section 10
hereof, the Company shall retain the Executive pursuant to this Agreement and
the Executive shall serve in the employ of the Company for a period (the “Term”)
commencing on January 1, 2007 and continuing in effect through December 31,
2009; provided, however, that on each January 1 after the commencement of the
Term until the year in which the Executive’s 64th birthday occurs, the Term
shall automatically be extended for one additional year unless, no later than
September 30 of the preceding year, the Company or the Executive shall have
given notice to the other that it does not wish to extend this Agreement.
4. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

- 5 -



--------------------------------------------------------------------------------



 



     (a) Base Pay. The Company shall pay to the Executive Base Pay at the rate
of $700,000 per annum, payable biweekly. The Base Pay will be reviewed not less
frequently than annually by the Board or by the Committee.
     (b) Employee Benefit Plans. At all times during the Term, the Executive
shall be provided the opportunity to participate in the Cooper Tire & Rubber
Company Spectrum Retirement Plan as a Spectrum Participant and the Cooper Tire &
Rubber Company Nonqualified Supplementary Benefit Plan, and such employee
pension and retirement benefit plans, whether or not qualified, and employee
welfare benefit or perquisite plans, programs and arrangements (collectively,
the “Plans”) as are, from time to time hereafter, based on the Executive’s date
of hire, generally made available to executives of the Company.
     (c) Annual Incentive Compensation. The Executive shall be eligible to
participate in such Annual Incentive Compensation programs or arrangements
established from time to time for executives of the Company. The Executive shall
be eligible for a target award equal to 85% of Base Pay and a maximum award
equal to 170% of Base Pay under such Annual Incentive Compensation programs or
arrangements pursuant to the terms and conditions established therein, from time
to time, for executives of the Company. Notwithstanding the terms and conditions
of the Annual Incentive Compensation programs or arrangements established for
the 2007 fiscal year, the Executive shall receive an award of not less than 85%
of Base Pay for Annual Incentive Compensation attributable to the 2007 fiscal
year payable on or before March 15, 2008 or as soon thereafter as practical (but
in no event later than December 31, 2008.
     (d) Long-Term Performance-Based Incentive Compensation. The Executive shall
be eligible to participate in such long-term performance-based incentive
compensation plans and programs as the Company generally provides from time to
time to its senior executives.
     (e) Initial Restricted Stock Unit Award.
     (i) Grant. As of commencement of employment or as soon thereafter as may be
practicable, the Executive shall be awarded a grant of such number of restricted
stock units pursuant to the Company’s 2006 Incentive Compensation Plan (“Plan”)
as equals the quotient of (x) $4,000,000 divided by (y) the average closing
price of one (1) share of Common Stock for all trading days during the month of
December 2006, each such unit representing a right to receive one (1) share of
Common Stock (the “Initial RSU Award” and each such restricted stock unit a
“Unit”) in accordance with such terms and conditions as may be determined by the
Board, consistent with the provisions of this Section 4(e).
     (ii) Vesting and Deferral. The Initial RSU Award shall vest on December 31,
2009 provided that, except as set forth in Sections 5, 6, 8 and 9, the Executive
is continuously employed by the Company through such date for such Initial RSU
Award to so vest. The Initial RSU Award (including both Units initially awarded
under Section 4(e)(i) and dividend equivalent Units provided under
Section 4(e)(iii)) shall be payable in two installments:
     (X) the first such installment of vested Units shall be paid in shares of
Common Stock on the date following the date on which the Initial RSU Award vests
(or as soon thereafter as may be practical) in such number of shares as are
equal to 75% of the sum of the number of Units initially awarded under
Section 4(e)(i) and dividend equivalent Units provided under Section 4(e)(iii);
and
     (Y) the second such installment of vested Units shall be paid in such
number of shares of Common Stock on the Executive’s Termination Date or, for any
termination not resulting from the Executive’s death or Disability, such delayed
payout date six months and one day later as may be required to comply with
Section 409A of the Code pursuant to Section 24 of this Agreement equal to the
Units attributable to the Initial RSU Award (including Units attributable to
dividend equivalents) that have not been settled in accordance with clause
(X) next above;
provided that, to the extent that the Termination Date occurs prior to
December 31, 2009 and the Units become vested by reason of the occurrence of a
Termination, such vesting and distribution will be subject to the applicable
requirements of Section 5 or Section 6, as applies, that the Executive sign a
Release. For the avoidance of doubt, it is recited here that, for purposes of
this Agreement, the Initial RSU Award shall be treated as an award that vests in
a single sum; provided that this sentence shall not be construed to exclude
other awards being treated as awards that vest in a single sum.
     (iii) Dividend Equivalents. The Initial RSU Award shall provide for accrual
of dividend equivalents until the date of payment of such award, as follows. As
of each dividend date with respect to shares of Common Stock, a dollar amount
equal to the amount of the dividend that would have been paid on the number of
shares of Common Stock equal to the number of Units awarded under the Initial
RSU Award held by the Executive as of the close of business on the record date
for such dividend shall be converted into a number of Units equal to the number
of whole and fractional shares of Common Stock that could have been purchased at
the closing price on the dividend payment date with such dollar amount, which
Units shall be subject to all terms and conditions applicable to Units under the
Initial RSU Award. In the case of any

- 6 -



--------------------------------------------------------------------------------



 



dividend declared on shares of Common Stock which is payable in shares of Common
Stock, the Executive shall be credited with an additional number of Units equal
to the product of (x) the number of his Units then held on the related dividend
record date multiplied by the (y) the number of shares of Common Stock
(including any fraction thereof) distributable as a dividend on a share of
Common Stock; provided that in the event of a dividend of stock of a subsidiary
of the Company, or other similar event, the Initial RSU Award shall be adjusted
in the same manner and to the same extent as the adjustment to other restricted
stock or restricted stock unit awards held by executives of the Company.
     (f) Vacation. The Executive shall be entitled to paid annual vacation
during the Term in accordance with the Company’s then current vacation policy
for the Company’s senior executives.
5. Termination Without Cause or for Good Reason or Non-Renewal of Term Prior to
a Change in Control.
     (a) Severance and Benefits. Upon a Termination prior to, or more than two
(2) years following, a Change in Control, the Company shall pay the Executive
the amount set forth in Section 5(a)(i) and, subject to and conditioned upon the
provisions of Section 24 and to the Executive’s delivering to the Company the
Release provided for in Section 16 with all periods for revocation expired, the
Company shall pay or provide to the Executive the amounts and benefits set forth
in Section 5(a)(ii) through 5(a)(iv):
     (ii) a single lump sum cash payment within thirty (30) days following the
expiration of such revocation period equal to the Executive’s then current Base
Pay, to the extent unpaid, through the date of the Executive’s Termination;
     (iii) lump sum cash payment within thirty (30) days following the
expiration of such revocation period equal to the pro-rated portion of the
benefit payable under each Long-Term Performance-Based Compensation award or
program in which Executive participates (including, without limitation, any
performance-based restricted stock unit award); and
     (iv) a single lump sum in cash within thirty (30) days following the
expiration of such revocation period equal to the sum of (A) $75,000 plus (B)(I)
two (2) times (II) the sum of (x) the Executive’s Base Pay plus (y) the Average
Annual Incentive Compensation; provided, if such Termination occurs at any time
on or prior to December 31, 2009 (other than a Termination occurring at the end
of the Term ending on December 31, 2009 as a result of the Company delivering a
notice of non-extension pursuant to Section 3), the amount set forth in clause
(B)(I) shall be equal to three (3); provided that, the portion (if any) of such
lump sum payment which may be paid immediately upon expiration of such
revocation period shall be limited to two (2) times the lesser of (i) the
maximum limit on the annual compensation that may be taken into account by a
qualified retirement under Section 401(a)(17) of the Code for the year which
includes the date of Termination or (ii) the Executive’s annualized compensation
from the Company for the calendar year preceding the year of the Termination,
and the remainder of this lump sum payment shall not be paid to the Executive
until the delayed payment date prescribed by Section 24 below; and
     (v) for twenty-four (24) months following the Termination Date, the Company
shall provide the Executive with life, accident and health insurance benefits
substantially similar to those to which the Executive and the Executive’s family
were entitled immediately prior to the Termination, provided that, to the extent
such health benefits are determined to be taxable benefits by reason of Section
105(h) of the Code or otherwise, such health coverage shall be limited to
eighteen (18) months following the Termination Date. Thereafter the Company
shall provide retiree medical and life insurance coverage to the extent the
Executive is eligible for such benefits under the terms of the applicable Plans
in effect immediately prior to the Termination. Benefits otherwise receivable by
the Executive pursuant to this Section 5(a)(iiiiv) shall be reduced to the
extent the Executive is eligible to receive comparable benefits from other
employment, and any such benefits eligibility shall be reported to the Company.
     (b) Time-Vested Restricted Stock Units. Subject to and conditioned upon the
Executive’s delivering to the Company the Release provided for in Section 16
with all periods for revocation expired, the Initial RSU Award (including
dividend equivalents credited thereon pursuant to Section 4(e)(iii)), if then
unvested, shall fully vest immediately upon Termination and shall be payable in
accordance with Section 4(e)(ii). Notwithstanding any provision in any award
agreement between the Company and the Executive or this Section 5, subject to
and conditioned upon the Executive’s delivering to the Company the Release
provided for in Section 16 with all periods for revocation expired, (i) all
restricted stock units granted to the Executive, other than the Initial RSU
Award, that vest based solely upon the Executive’s continued employment with the
Company and which have not otherwise vested shall vest and shall be payable in
accordance with the terms of the particular award under which they were granted;
provided, any outstanding restricted stock unit award that vests in a single sum
determined solely on the basis of the Executive’s continuous employment through
a stated vesting date shall vest as to such number of restricted stock units on
the date of the Executive’s Termination as equals the fraction the numerator of
which is the number of full months (based on the monthly “anniversary” date of
the award) so continuously employed from the first day of such vesting period
through the Termination Date and the denominator of which is the total number of
months comprising the vesting period of such award; and (ii) for all such
restricted stock units (other than the Initial RSU Award), within five (5) days
after the Termination Date, the Company shall either (1) pay to the Executive an
amount equal to the fair market value

- 7 -



--------------------------------------------------------------------------------



 



(computed as the average of the high and low trades reported on the New York
Stock Exchange) of the Common Stock represented by such vested restricted stock
units determined as of the Termination Date, or (2) issue Common Stock under
such vested awards to the Executive. Any such cash payment shall be deemed to be
in lieu of and in substitution for any right the Executive may have to such
vested restricted stock units under the terms of any award agreement between the
Company and the Executive, and the Executive agrees to surrender all such vested
restricted stock units being cashed out hereunder immediately prior to receiving
the cash payment described above. For purposes hereunder, the term “restricted
stock unit” should be read to include all other similar equity instruments
(other than the Initial RSU Award), including, but not limited to, restricted
stock.
     (c) Stock Options. Subject to and conditioned upon the Executive’s
delivering to the Company the Release provided for in Section 16 with all
periods for revocation expired and notwithstanding any provision in the
Incentive Compensation Plan, the 1998 Option Plan, other relevant plan or
program or this Section 5:
     (i) for a period of ninety (90) days following the date of the Executive’s
Termination (or such longer period as may be set forth in the applicable stock
option plan or award agreement), but not later than the expiration of the stated
option term under the award, all stock options granted to the Executive by the
Company that are both outstanding and vested immediately prior to Termination
(in accordance with their then existing terms and this Section 5(c)) shall
remain outstanding and exercisable, after which all such stock options that have
not been exercised shall immediately terminate; and
     (ii) all stock options granted to the Executive by the Company which have
not otherwise vested shall be forfeited immediately upon Termination; provided,
any outstanding unvested stock option award that vests in a single sum
determined solely on the basis of the Executive’s continuous employment through
a stated vesting period of more than one (1) year shall vest as to such number
of stock options stock on the date of the Executive’s Termination as equals the
fraction the numerator of which is the number of full months (based on the
monthly “anniversary” date of the award) so continuously employed from the first
day of such vesting period through the Termination Date and the denominator of
which is the total number of months comprising the vesting period of such award,
and such vested options shall remain outstanding and exercisable thereafter for
a period of ninety (90) days following the date of the Executive’s Termination
(or such longer period as may be set forth in the applicable stock option plan
or award agreement), but not later than the expiration of the stated option term
under the award, after which all such stock options that have not been exercised
shall immediately terminate.
For purposes hereunder, the term “stock option” also means all other similar
equity instruments, including, but not limited to, stock appreciation rights.
     (d) Section 409A. Notwithstanding anything herein to the contrary, in no
event shall amounts in respect of any restricted stock units or other stock
rights that, as determined by the Company, provides for the “deferral of
compensation” (as such term is defined under Section 409A of the Code and the
regulations and other Treasury Department guidance promulgated thereunder
(collectively, “Section 409A”)), be distributed pursuant to Section 5(b) or
Section 5(c) prior to the occurrence of the earlier of either (i) the
Termination Date (or such later date required under Section 24), (ii) the
Executive’s death or “Disability” (as such term is defined under Section 409A
and in Section 1(l) above), (iii) a “change in the ownership or effective
control” of the Company or in the “ownership of a substantial portion of the
assets” of the Company (each as defined under Section 409A), or (iv) the
specified time or fixed schedule as may be elected by the Executive in
accordance with the applicable plan or arrangement and Section 409A. This
Section 5(d) shall not apply to any stock options which are not considered
deferred compensation subject to Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(5).
6. Severance and Other Benefits Upon or Following a Change in Control.
     (a) Severance and Benefits. Upon a Termination that occurs at any time
during the period commencing on the occurrence of a Change in Control and ends
on the second anniversary of such Change in Control, the Company shall pay the
Executive the amount set forth in Section 6(a)(i) and, subject to and
conditioned upon the provisions of Section 24 and to the Executive’s delivering
to the Company the Release provided for in Section 16 with all periods for
revocation expired, the Company shall pay or provide to the Executive the
amounts and benefits set forth in Section 6(a)(ii), 6(a)(iii) and 6(a)(iv):
     (i) a single lump sum cash payment within five (5) days following the
expiration of such revocation period equal to the Executive’s then current Base
Pay, to the extent unpaid, through the date of the Executive’s Termination, plus
     (ii) a lump sum cash payment within five (5) days following the expiration
of such revocation period equal to the pro-rated portion of the benefit payable
under each Long-Term Performance-Based Compensation award or program in which
Executive participates (including, without limitation, any performance-based
restricted stock unit award); and

- 8 -



--------------------------------------------------------------------------------



 



     (iii) a single lump sum in cash within thirty (30) days following the
expiration of such revocation period equal to the sum of (A) $75,000 plus (B)(I)
two (2) times (II) the sum of (x) the Executive’s Base Pay plus (y) the Average
Annual Incentive Compensation; provided, if such Termination occurs at any time
on or prior to December 31, 2009 (other than a Termination occurring at the end
of the Term ending on December 31, 2009 as a result of the Company delivering a
notice of non-extension pursuant to Section 3), the amount set forth in clause
(B)(I) shall be equal to three (3); provided that, the portion (if any) of such
lump sum payment which may be paid immediately upon the expiration of such
revocation period shall be limited to two times the lesser of (i) the maximum
limit on the annual compensation that may be taken into account by a qualified
retirement under Section 401(a)(17) of the Code for the year which includes the
date of Termination or (ii) the Executive’s annualized compensation from the
Company for the calendar year preceding the year of the Termination, and the
remainder of this lump sum payment shall not be paid to the Executive until the
delayed payment date prescribed by Section 24 below; and
     (iv) for twenty-four (24) months following the Termination Date, the
Company shall provide the Executive with life, accident and health insurance
benefits substantially similar to those to which the Executive and the
Executive’s family were entitled immediately prior to the Termination, provided
that, to the extent such health benefits are determined to be taxable by reason
of Section 105(h) of the Code or otherwise, such health coverage shall be
limited to eighteen (18) months following the Termination Date, and thereafter
the Company shall provide retiree medical and life insurance coverage to the
extent the Executive is eligible for such benefits under the terms of the
applicable Plans in effect immediately prior to the Termination. Benefits
otherwise receivable by the Executive pursuant to this Section 6(a)(iv) shall be
reduced to the extent the Executive is eligible to receive comparable benefits
from other employment, and any such benefits eligibility shall be reported to
the Company.
For purposes of Sections 5(a)(ii), 6(a)(ii), 8(a), 9(a) and 10, the “pro-rated
portion of the benefit payable” under a compensation arrangement shall be an
amount pro-rated based upon the number of full months (based on the monthly
“anniversary” date of the first day of the performance period) between the
beginning of the year or other performance period and the Termination Date
relative to the total number of months in the year or in the applicable
performance period, and the amount that is so pro-rated shall be, for an amount
or benefit that is payable, earned and/or vested based solely on the achievement
of objective performance criteria, based on actual performance through the end
of the most recent fiscal quarter prior to the Termination Date.
     (b) Time-Vested Restricted Stock Units. Notwithstanding any provision in
any award agreement between the Company and the Executive or this Section 6, and
subject to and conditioned upon the Executive’s delivering to the Company the
Release provided for in Section 16 with all periods for revocation expired,
(i) upon a Termination that occurs upon the date of the Change in Control or
thereafter on or before the second anniversary of the date of the Change in
Control, all restricted stock units granted to the Executive that vest based
solely upon the Executive’s continuous employment with the Company through a
stated vesting date, including, without limitation, the Initial RSU Award
(including dividend equivalents credited thereon pursuant to Section 4(e)(iii)),
if then unvested, shall fully vest immediately upon Termination and shall be
payable in accordance with the terms thereof (the Initial RSU Award shall be
payable in accordance with Section 4(e)(ii)); provided, such restricted stock
units shall vest immediately upon the consummation of a Change in Control if the
successor to the Company has not assumed (expressly or impliedly) the Company’s
obligations under the applicable restricted stock unit award or plan document or
issued to the Executive a substitute equity-based award of equivalent value on
no less favorable terms for vesting or payment as provided under the restricted
stock unit award so replaced (including, without limitation, the Initial RSU
Award); and (ii) within five (5) days after the Termination Date, the Company
shall either (1) pay to the Executive an amount equal to the fair market value
(computed as the average of the high and low trades reported on the New York
Stock Exchange) of the Common Stock represented by such vested restricted stock
units (other than the Initial RSU Award) determined as of the Termination Date,
or (2) issue Common Stock under such vested awards to the Executive. Any such
cash payment shall be deemed to be in lieu of and in substitution for any right
the Executive may have to such vested restricted stock units under the terms of
any award agreement between the Company and the Executive, and the Executive
agrees to surrender all such vested restricted stock units being cashed out
hereunder immediately prior to receiving the cash payment described above. For
purposes hereunder, the term “restricted stock unit” should be read to include
all other similar equity instruments s (other than the Initial RSU Award),
including, but not limited to, restricted stock.
     (c) Stock Options. Subject to and conditioned upon the Executive’s
delivering to the Company the Release provided for in Section 16 with all
periods for revocation expired and notwithstanding any provision in the
Incentive Compensation Plan, the 1998 Option Plan, other relevant plan or
program or this Section 6, all stock options granted to the Executive by the
Company which have not otherwise vested shall vest immediately upon a
Termination that occurs upon the date of the Change in Control or thereafter on
or before the second anniversary of the Change in Control and such vested stock
options shall remain exercisable for a period of ninety (90) days following the
Termination Date (or such longer period as may be set forth in the applicable
stock option plan or award agreement), but not later than the expiration of the
stated option term; provided, however, such stock options shall vest immediately
upon the consummation of a Change in Control if the successor entity has not
either assumed (expressly or impliedly) the Company’s obligations under the
applicable option award or plan document or issued to the Executive a substitute
stock option award of equivalent value on no less favorable terms for vesting or
payment as provided under the stock option award so replaced; provided

- 9 -



--------------------------------------------------------------------------------



 



further that, subject to Section 6(d), within five (5) days after all periods
for revocation have expired in the Release provided for in Section 16, the
Company may, at its election, pay to the Executive in cash an amount equal to
the aggregate of the difference between the exercise price of each stock option
granted to the Executive prior to the consummation of the Change in Control that
remains outstanding and unexercised at the time of Termination, and the fair
market value (computed as the average of the high and low trades reported on the
New York Stock Exchange) of the Common Stock subject to the option, determined
as of the Termination Date. Such cash payment shall be deemed to be in lieu of
and in substitution for any right the Executive may have to exercise such stock
option or a related stock appreciation right under the terms of the relevant
stock option plan describing such rights, and the Executive agrees to surrender
all stock options and related stock appreciation rights being cashed out
hereunder prior to receiving the cash payment described above. For purposes
hereunder, the term “stock option” should be read to include all other similar
equity instruments, including, but not limited to, stock appreciation rights.
     (d) Section 409A. Notwithstanding anything herein to the contrary, in no
event shall amounts in respect of any restricted stock units or other stock
rights that, as determined by the Company, provides for the “deferral of
compensation” (as such term is defined under Section 409A) be distributed
pursuant to Section 6(b) or Section 6(c) prior to the occurrence of the earlier
of either (i) the Termination Date (or such later date required under
Section 24), (ii) the Executive’s death or “Disability” (as such term is defined
under Section 409A or Section 1(l) above), (iii) a “change in the ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company (each as defined under Section 409A), or (iv) the
specified time or fixed schedule as may be elected by the Executive in
accordance with the applicable plan or arrangement and Section 409A. This
Section 6(d) shall not apply to any stock options which are not considered
deferred compensation subject to Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(5).
7. Termination for Cause or Without Good Reason. If, prior to the expiration of
the Term, the Executive’s employment is terminated by the Company for Cause, or
if the Executive terminates his employment hereunder without Good Reason, the
Executive shall not be eligible to receive Base Pay under Section 4(a) or to
participate in any Plans under Section 4(b) with respect to periods after the
Termination Date, and except as otherwise provided by applicable law, and except
for the right to receive vested benefits under any Plan in accordance with the
terms of such Plan.
8. Termination by Death. If the Executive dies prior to the expiration of the
Term, the Executive’s designated beneficiaries (and, with respect to amounts
payable under Section 8(a), the Executive’s estate if he has not designated any
beneficiaries) shall be entitled to:
     (a) receive a lump sum cash payment within thirty (30) days following the
Termination Date equal to the Executive’s then current Base Pay, to the extent
unpaid, through the Termination Date;
     (b) receive a lump sum cash payment within thirty (30) days following the
Termination Date equal to the full target bonus for the year in which
termination occurs under the Annual Incentive Compensation program in which the
Executive participates and the pro-rated portion of the benefit payable under
each Long-Term Performance-Based Incentive Compensation award or program in
which the Executive participates (including, without limitation, any
performance-based restricted stock unit award);
     (c) for twenty-four (24) months following the Termination Date, receive
non-taxable health insurance benefits substantially similar to those to which
the Executive’s family were entitled immediately prior to the Executive’s death
(which coverage shall not be counted toward the period of coverage that the
Company must provide in accordance with COBRA), and thereafter any continuation
coverage the Executive’s covered beneficiaries are entitled to under COBRA; and
     (d) to the extent not already vested, immediate vesting of the Initial RSU
Award (including dividend equivalents credited thereon pursuant to
Section 4(e)(iii)) and payment of that portion of the initial RSU Award not
previously paid, to be paid to the Executive promptly after the Termination
Date, without regard to the delayed payment prescribed by Section 24 below.
9. Termination by Disability. If, prior to the expiration of the Term, the
Executive becomes Disabled, the Company or the Executive shall be entitled to
terminate his employment, and the Executive shall be entitled to:
     (a) receive a lump sum cash payment within thirty (30) days following the
Termination Date equal to the Executive’s then current Base Pay, to the extent
unpaid, through the Termination Date;
     (b) receive a lump sum cash payment within thirty (30) days following the
Termination Date equal to the full target annual bonus for the year in which
termination occurs under the Annual Incentive Compensation program in which the
Executive participates and the pro-rated portion of the benefit payable under
each Long-Term Performance-Based Incentive

- 10 -



--------------------------------------------------------------------------------



 



Compensation award or program in which the Executive participates (including,
without limitation, any performance-based restricted stock unit award);
     (c) for twenty-four (24) months following the Termination Date, receive
life, accident and health insurance benefits substantially similar to those to
which the Executive and the Executive’s family were entitled immediately prior
to the Termination Date (which coverage shall not be counted toward the period
of coverage that the Company must provide in accordance with COBRA), provided
that, to the extent such health benefits are determined to be taxable by reason
of Section 105(h) of the Code or otherwise, such health coverage shall be
limited to eighteen (18) months following the Termination Date unless the
Executive has provided the Company with evidence that he has received a Social
Security disability award, and thereafter any continuation coverage the
Executive and/or his covered beneficiaries are entitled to under COBRA; and
     (d) to the extent not already vested, immediate vesting of the Initial RSU
Award (including dividend equivalents credited thereon pursuant to
Section 4(e)(iii)) and payment of that portion of the initial RSU Award not
previously paid, to be paid to the Executive promptly after the Termination
Date, without regard to the delayed payment prescribed by Section 24 below.
10. Termination by Retirement. If, prior to the expiration of the Term, the
Executive voluntarily elects to retire under Article B-I of the Spectrum
Retirement Plan, the Executive’s employment will be terminated as of the date of
such retirement and the Executive shall be entitled to a single lump sum cash
payment within thirty (30) days following the Termination Date equal to the
Executive’s then current Base Pay, to the extent unpaid, through the Termination
Date, plus an additional lump sum cash payment within thirty (30) days following
the Termination Date equal to the pro-rated portion of the benefit payable under
each Annual Incentive Compensation program and Long-Term Performance-Based
Incentive Compensation award or program in which the Executive participates
(including, without limitation, any performance-based restricted stock unit
award). All stock options (or similar equity instruments, including, but not
limited to stock appreciation rights) granted to the Executive by the Company
that are both outstanding and vested immediately prior to the Termination Date
(in accordance with their then existing terms) shall remain outstanding and
exercisable for such period as set forth in the applicable stock option plan or
award agreement, after which all such stock options that have not been exercised
shall immediately terminate.
11. Funding Upon Potential Change in Control.
     (a) Upon the earlier to occur of (i) a Change in Control or (ii) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly pay to the extent it has not done so, and in any event within five
(5) business days, a sum equal to the present value on the date of the Change in
Control (or on such fifth business day if the Board has declared a Change in
Control to be imminent) of the payments to be made to the Executive under the
provisions of Sections 6 and 12 hereof, which shall be transferred to National
City Bank (the “Trustee”) and added to any principal of the Trust under a Master
Grantor Trust Agreement, dated November 9, 2001 between the Company and Trustee
(the “Trust Agreement”).
     (b) Any payments of compensation, pension, severance or other benefits by
the Trustee pursuant to the Trust Agreement shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
Trust be held as security for the Company’s obligation to pay compensation,
pension, severance and other benefits under this Agreement.
12. Certain Additional Payments by the Company.
     (a) In the event it shall be determined (as hereafter provided) that any
payment, benefit or distribution or combination thereof (other than the Gross-Up
Payments provided for in this Section 12) from the Company, any affiliate, or
trusts established by the Company or by any affiliate thereof to the Executive
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, performance share, performance
unit, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto), or any similar tax imposed by state
or local law or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”); provided, however, that no Gross-Up Payment shall be made with
respect to the Excise Tax, if any, attributable to (i) any incentive stock
option (“ISO”), as defined by Section 422 of the Code (or any successor
provision thereto) granted prior to the execution of this Agreement where the
addition of a Gross-Up Payment would cause the ISO to lose such status, or
(ii) any stock appreciation or similar right, whether or not limited, granted in
tandem with any ISO described in clause (i). The Gross-Up Payment shall be in an
amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

- 11 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, to the extent that amounts are characterized as
Payments by reason of accelerated vesting or payment that results from the
Executive’s termination of employment, the right to the Gross-Up Payment shall
be contingent on the Executive entering into a Release as described in
Section 16.
     (b) Subject to the provisions of Section 12(f), all determinations required
to be made under this Section 12, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Company in its sole discretion. The
Accounting Firm shall submit its determination and detailed supporting
calculations to both the Company and the Executive within 30 calendar days after
the Termination Date, if applicable, and any such other time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company shall pay the
required Gross-Up Payment to the Executive within five (5) business days after
receipt of such determination and calculations with respect to any Payment to
the Executive . If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall, at the same time as it makes such determination,
furnish the Company and the Executive a written statement that the Executive has
substantial authority not to report any Excise Tax on his federal, state or
local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 12(f) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and submit its
determination and detailed supporting calculations to both the Company and the
Executive as promptly as possible. Any such Underpayment shall be promptly paid
by the Company to, or for the benefit of, the Executive within five (5) business
days after receipt of such determination and calculations.
     (c) The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 12(b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.
     (d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five (5) business days pay to the Company the amount of
such reduction.
     (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
12(b) shall be borne by the Company. If such fees and expenses are initially
paid by the Executive, the Company shall reimburse the Executive the full amount
of such fees and expenses within five (5) business days after receipt from the
Executive of a statement therefore and reasonable evidence of his payment
thereof.
     (f) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
(10) business days after the Executive actually receives notice of such claim
and the Executive shall further apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
     (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

- 12 -



--------------------------------------------------------------------------------



 



     (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 12(f), the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this Section 12(f) and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at his
own cost and expense) and may, at its option, either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay the tax claimed and sue for a
refund, the Company shall advance the amount of such payment to the Executive on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income or other tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of any such
contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (g) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 12(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements of Section 12(f)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 12(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of thirty (30) calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to this Section 12.
     (h) Notwithstanding the foregoing provisions of this Section 12, if the
Accounting Firm determines that, absent this sentence, the Executive is entitled
to a Gross-Up Payment, but that the portion of the Payments that would be
treated as “parachute payments” under Code Section 280G (the “Parachute
Payments”) does not exceed 110% of the greatest amount of Parachute Payments
that could be paid to the Executive such that the receipt of such Parachute
Payments would not give rise to any Excise Tax (the “Safe Harbor Amount”), then
no Gross-Up Payment shall be paid to the Executive (unless for any reason the
Executive is determined to be subject to the Excise Tax after application of the
balance of this sentence, in which case the full Gross-Up Payment shall be
paid), and the Parachute Payments shall be reduced so that the Parachute
Payments, in the aggregate, are reduced to the Safe Harbor Amount. As soon as
practicable, the Company shall notify the Executive of any intent to reduce the
amount of any Payments in accordance with this Section 12(h), and the Executive
shall have the right to designate which of the Payments shall be reduced and to
what extent, provided that the Executive may not so elect to the extent that, in
the determination of the Company, such election would cause the Executive to be
subject to the Excise Tax.
13. Mitigation. Nothing in this Agreement shall be construed to require the
Executive to mitigate his damages upon termination of employment without Cause
or for Good Reason. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable employment
following the Termination Date and that the non-competition covenant contained
in Section 15 will further limit the employment opportunities for the Executive.
In addition, the Company acknowledges that its severance pay plans applicable in
general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise, except as provided in
Sections 5(a)(iii) and 6(a)(iv); provided, to the extent that the Executive
becomes entitled to any payments, benefits or other entitlements pursuant to any
severance payable in connection with a severance or change in control severance
plan, program or policy made available to other employees of the Company, any
amounts payable by the Company pursuant to any of Sections 5, 6, 7, 8, 9 or 10,
shall be offset by such severance payments.
14. Legal Fees and Expenses.

- 13 -



--------------------------------------------------------------------------------



 



     (a) Agreement Negotiation. The Company shall reimburse the Executive for up
to $25,000 of reasonable attorneys’ fees incurred by the Executive in connection
with the negotiation and preparation of this Agreement, subject to submission to
the Company of appropriate supporting invoices. If applicable, any such
reimbursement shall be grossed up for tax purposes.
     (b) Dispute Related to this Agreement. It is the intent of the Company that
the Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Executive the benefits provided or intended to be provided
to the Executive hereunder, the Company irrevocably authorizes the Executive
from time to time to retain counsel of the Executive’s choice, at the expense of
the Company as hereafter provided, to advise and represent the Executive in
connection with any such interpretation, enforcement or defense. Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The Company will pay and be solely
financially responsible for any and all reasonable attorneys’ and related fees
and reasonable expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not
failed to prevail in at least one asserted claim, has not acted frivolously, in
bad faith or with no colorable claim, and has not asserted a claim in violation
of the Release.
15. Secrecy and Non-Competition.
     (a) No Competing Employment. For so long as the Executive is employed by
the Company and continuing for two (2) years after the Termination Date for any
reason (the “Non-Compete Period”), the Executive shall not, unless he receives
the prior written consent of the Board, directly or indirectly, whether as
owner, consultant, employee, partner, venturer, agent, through stock ownership
(except ownership of less than one percent (1.0%) of the number of shares
outstanding of any securities which are publicly traded), investment of capital,
lending of money or property, rendering of services, or otherwise, compete with
any of the businesses engaged in by the Company or any Affiliate at the time of
the termination of the Executive’s employment hereunder (such businesses are
herein after referred to as the “Business”), or assist, become interested in or
be connected with any corporation, firm, partnership, joint venture, sole
proprietorship or other entity which so competes with the Business. The
restrictions imposed by this Section 15(a) shall not apply to any geographic
area in which neither the Company nor any Affiliate is engaged in the Business.
     (b) No Interference. During the Non-Compete Period, the Executive shall
not, whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization or entity (other
than the Company), intentionally solicit, endeavor to entice away from the
Company or any Affiliate or otherwise interfere with the relationship of the
Company or any Affiliate with, any person who is employed by or associated with
the Company or any Affiliate (including, but not limited to, any independent
sales representatives or organizations) or any person or entity who is, or was
within the then most recent 12-month period, a customer or client of the Company
or any Affiliate.
     (c) Secrecy. The Executive recognizes that the services to be performed by
him hereunder are special, unique and extraordinary in that, by reason of his
employment hereunder and his past employment with the Company, he may acquire or
has acquired confidential information and trade secrets concerning the operation
of the Company or any Affiliate, the use or disclosure of which could cause the
Company substantial loss and damages which could not be readily calculated and
for which no remedy at law would be adequate. Accordingly, the Executive
covenants and agrees with the Company that he will not at any time, except in
performance of the Executive’s obligations to the Company hereunder or with the
prior written consent of the Board, directly or indirectly, disclose any secret
or confidential information that he may learn or has learned by reason of his
association with the Company or any Affiliate, or use any such information to
the detriment of the Company or any Affiliate. The term “confidential
information”, includes, without limitation, information not previously disclosed
to the public or to the trade by the Company’s management with respect to the
Company’s or any Affiliate’s products, manufacturing processes, facilities and
methods, research and development, trade secrets, know-how and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, marketing plans or strategies, financial
information (including the revenues, costs or profits associated with the
Company’s or any Affiliate’s products), business plans, prospects or
opportunities. The Executive understands and agrees that the rights and
obligations set forth in this Section 15(c) are perpetual and, in any case,
shall extend beyond the Non-Compete Period and the Executive’s employment
hereunder.
     (d) Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company shall be and remain the property of the Company.
Upon the termination of his employment with the Company or upon the

- 14 -



--------------------------------------------------------------------------------



 



request of the Company at anytime, the Executive shall promptly deliver to the
Company, and shall not, without the consent of the Board (which consent shall
not be unreasonably withheld), retain copies of, any written materials not
previously made available to the public, records and documents made by the
Executive or coming into his possession concerning the business or affairs of
the Company excluding records relating exclusively to the terms and conditions
of his employment relationship with the Company; provided, however, that the
Executive shall be entitled to retain a copy of any rolodex or other compilation
maintained by him of the names of business contacts with their addresses,
telephone numbers and similar information. The Executive understands and agrees
that the rights and obligations set forth in this Section 15(d) are perpetual
and, in any case, shall extend beyond the Non-Compete Period and the Executive’s
employment hereunder.
     (e) Stock Ownership. Other than as specified in Section 2(c) or 15(a)
hereof, nothing in this Agreement shall prohibit the Executive from acquiring or
holding any issue of stock or securities of any company or other business
entity.
     (f) Injunctive Relief. Without intending to limit the remedies available to
the Company, executive acknowledges that a breach of any of the covenants
contained in this Section 15 may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 15 or such other relief as may be required to specifically enforce any
of the covenants in this Section 15.
     (g) Extension of Non-Compete Period. In addition to the remedies the
Company may seek and obtain pursuant to Section 15(f), the Non-Compete Period
shall be extended by any and all periods during which the Executive shall be
found by a court possessing personal jurisdiction over him to have been in
violation of the covenants contained in this Section 15.
16. Release. The receipt of payments provided for in Section 5, Section 6 and
Section 12 is conditioned upon the Executive executing and delivering a release
substantially in the form of Annex A hereto, and upon the expiration of the
revocation period provided for in Annex A; provided that payments under
Section 12 shall be subject to this Section 16 only to the extent required by
Section 12(a).
17. Breach; Reimbursement.
     (a) In addition to the remedies provided for in Section 15(f), in the case
of a breach of any of Section 15(a), Section 15(b) or Section 15(c) of this
Agreement, the Company may immediately suspend payment or provision of all
remaining payments and benefits described in Section 5, Section 6 or Section 12
of this Agreement, and terminate all remaining payments and benefits described
in Section 5, Section 6 or Section 12 of this Agreement and obtain reimbursement
from the Executive of all payments by the Company already provided pursuant to
Section 5, Section 6 or Section 12 of this Agreement, plus any expenses, fees
and damages incurred as a result of the breach; provided, the Board shall give
the Executive a written notice (that provides detail as to the contractual and
factual basis for the alleged breach of Section 15(a), 15(b) or 15(c)) (the
“Notice”) and, within thirty (30) days after the date of the Notice, an
opportunity for the Executive to appear before the Board with counsel to respond
and/or, at the Executive’s option, to present to the Board a written response to
the Notice (the opportunity to appear with counsel and/or provide a written
response within thirty (30) days of the date of the Notice is hereafter referred
to as a “Hearing”), and after due consideration of the Executive’s appearance
and/or written response, a majority of the Board specifically determines that
the acts or omissions that gave rise to the alleged breach actually occurred as
described in the Notice and that such acts or omissions constitute a breach of
Section 15(a), 15(b) or 15(c), as applicable.
     (b) In the event that the Company issues restated or reclassified annual
financial statements after the Termination Date that reflect a reduction in
previously published financial results and such restatement or reclassification
is attributable, in whole or in material part, directly or indirectly, to the
malfeasance or gross negligence of the Executive, the Company may, at its sole
option, immediately suspend payment or provision of all remaining payments and
benefits described in Section 5, Section 6 or Section 12 of this Agreement, and
terminate all remaining payments and benefits described in Section 5, Section 6
or Section 12 of this Agreement and obtain reimbursement from the Executive of
all payments by the Company already provided pursuant to Section 5, Section 6 or
Section 12 of this Agreement; provided that the Board provides the Executive
Notice (that provides detail as to the contractual and factual basis for the
suspension of payments and benefits by the Company and, if applicable, for the
claim for reimbursement of previously paid amounts) and a Hearing, and that a
majority of the Board (excluding any directors who have been recused from such
determination due to a conflict of interest) specifically determines, after due
consideration of the Executive’s appearance and/or written response to the
Notice, that the acts or omissions specified in the Notice occurred and that
such acts or omissions constitute malfeasance or gross negligence of the
Executive with respect to which the issuance of such restated or reclassified
annual financial statements is attributable, in whole or material part, which
determination shall not be unreasonably delayed. In the event that the Company
issues restated or reclassified annual financial statements, regardless of
whether before or after the Termination Date, that reflect a reduction in
previously published financial results as a result of misconduct and the
previously published financial results provided the basis for any previously
paid incentive compensation, the Company may, at its sole option, obtain
reimbursement from

- 15 -



--------------------------------------------------------------------------------



 



the Executive of all payments by the Company to the extent such payments would
not have been made based upon the restated or reclassified financial statements.
     (c) If the Company suspends or terminates the Executive’s payments or
benefits or seeks reimbursement under this Section 17, the remainder of this
Agreement, and all promises and covenants herein, will nonetheless remain in
full force and effect. Notwithstanding anything herein to the contrary, any
payments or benefits suspended will immediately be reinstated, no benefits or
payments will be terminated and any effort to obtain reimbursement will be
halted within five (5) days of the applicable Board determination described in
this Section 17 under which the Board determines that there is no basis for the
suspension, termination or repayment of such benefits or payments pursuant
hereto. Nothing herein shall be interpreted to deny Executive his rights to a de
novo review in arbitration pursuant to Section 26 of this Agreement of the
Board’s determination under this Section 17.
18. Continued Availability and Cooperation.
     (a) Following any Termination Date, the Executive shall cooperate fully
with the Company and with the Company’s counsel in connection with any present
and future actual or threatened litigation or administrative proceeding
involving the Company that relates to events, occurrences or conduct occurring
(or claimed to have occurred) during the period of the Executive’s employment by
the Company. This cooperation by the Executive shall include, but not be limited
to:
     (i) making himself reasonably available for interviews and discussions with
the Company’s counsel as well as for depositions and trial testimony;
     (ii) if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefore as and to the
extent that the Company or the Company’s counsel reasonably requests;
     (iii) refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and
     (iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.
     (b) In addition to the Executive’s obligations under this Section 18,
during the Non-Compete Period, the Executive shall make himself available for
consultation with and advice to the Company at times and for periods of time
which are mutually agreeable to the Company and the Executive.
     (c) Notwithstanding the foregoing, the Executive’s obligation under this
Section 18 shall be subject to the following: (i) The Company will consult with
the Executive, and make reasonable efforts to schedule any assistance otherwise
required so as not to materially disrupt the Executive’s other full-time
business endeavors. (ii) The Executive shall not be required to take any action,
or fail to take any action, that would otherwise be required under this
Section 18, if the Executive or the Executive’s counsel determines that
compliance with this Section 18 would require him to violate any law or
otherwise compromise or interfere with his legal rights. (iii) This Section 18
shall not prevent the Executive from honestly testifying at a legal proceeding
in response to a lawful and properly served subpoena in a proceeding involving
the Company or its Affiliates or from cooperating with any governmental
investigation.
19. Successors; Assignability.
     (a) By the Executive. Neither this Agreement nor any right, duty,
obligation or interest hereunder shall be assignable or delegable by the
Executive without the Company’s prior written consent; provided, however, that
nothing in this Section 19(a) shall preclude the Executive from designating any
of his beneficiaries to receive any benefits payable hereunder upon his death,
or the executors, administrators, or other legal representatives, from assigning
any rights hereunder to the person or persons entitled thereto.
     (b) By the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive had terminated his employment for Good Reason
subsequent to a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Termination Date.
20. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company at any time prior to a Change
in Control;

- 16 -



--------------------------------------------------------------------------------



 



provided, however, that any Termination of the Executive or the removal of the
Executive from the office or position in the Company following the commencement
of any discussion with a third person that ultimately results in a Change in
Control shall be deemed to be a Termination of the Executive after a Change in
Control for purposes of this Agreement. The Executive expressly acknowledges
that he is an employee at will, and that the Company may terminate him at any
time during the Term for any reason if the Company makes the payments and
provides the benefits provided for under Section 5 or 6 of this Agreement, and
otherwise comply with its other continuing covenants in this Agreement,
including without limitation, Sections 4, 12 and 14(b).
21. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
22. Severability. If the final determination of a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision shall be replaced by a term or provision that is mutually agreeable
to the parties hereto and is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.
Notwithstanding the foregoing, the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall nevertheless remain in full
force and effect.
23. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.
24. Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines that any payments or taxable
benefits to be provided to the Executive pursuant to Sections 5 through 12 of
this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (the “409A Taxes”) as applicable at the time such payments and
benefits are otherwise required under this Agreement unless payment is delayed
for at least six (6) months following the date of the Executive’s “separation
from service” (as such term is defined under Section 409A) with the Company,
then:
     (a) (i) such payments shall be delayed until the date that is six months
after the date of the Executive’s “separation from service” (as such term is
defined under Section 409A) with the Company, or for shorter period of time that
the Company determines is sufficient to avoid the imposition of the 409A Taxes
(the “Payments Delay Period”), and (ii) such payments shall be increased by an
amount equal to interest on such payments for the Payments Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
(for this purpose, the prime rate will be based on the rate published from time
to time in the Wall Street Journal) (the “Interest Rate”); and
     (b) (i) with respect to the provision of such taxable benefits, for a
period of six months following the date of the Executive’s “separation from
service” (as such term is defined under Section 409A) with the Company, or for
shorter period of time that the Company determines is sufficient to avoid the
imposition of the 409A Taxes (the “Benefits Delay Period”), the Executive shall
be responsible for the full cost of providing such taxable benefits, and (ii) on
the first day following the Benefits Delay Period, the Company shall reimburse
the Executive for the costs of providing such benefits imposed on the Executive
during the Benefits Delay Period, plus interest accrued at the Interest Rate.
25. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, interpreted and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.
26. Arbitration. The parties hereto shall endeavor to settle all disputes by
amicable negotiations. Any claim, dispute, disagreement or controversy that
arises among the parties relating to this Agreement (excluding enforcement by
the Company of its rights under the Section 15) that is not amicably settled
shall be resolved by arbitration with respect to any claims as to which
arbitration is not prohibited by applicable federal or state law. Such
arbitration shall be conducted, as follows:
(a) An arbitration may be commenced by any party to this Agreement by the
service of a written request for arbitration upon the other affected party(ies).
Such request for arbitration shall summarize the controversy or claim to be
arbitrated.
(b) Any such arbitration shall be heard in the State of Ohio, and except as the
parties may otherwise agree, before a panel consisting of three (3) arbitrators,
each of whom shall be independent and impartial. One of the arbitrators shall be
appointed by the Company, one shall be appointed by the Executive, and the third
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the third arbitrator within 30 days of the appointment of the
second

- 17 -



--------------------------------------------------------------------------------



 



arbitrator, then the third arbitrator shall be named by the appropriate official
in the Cincinnati, Ohio office of the American Arbitration Association or, in
the event of his or her unavailability by reason of disqualification or
otherwise, by the appropriate official in the New York City office of the
American Arbitration Association. In determining the appropriate background of
the third arbitrator, the appointing authority shall give due consideration to
the issues to be resolved, but his or her decision as to the identity of the
arbitrator shall be final. Any arbitrator shall be an individual who is an
attorney licensed to practice law in the State of Ohio. Such arbitrator shall be
neutral within the meaning of the Commercial Rules of Dispute Resolution of the
American Arbitration Association; provided, however, that the arbitration shall
not be administered by the American Arbitration Association. Any challenge to
the neutrality of an arbitrator shall be resolved by the arbitrator whose
decision shall be final and conclusive. The arbitration shall be administered
and conducted by the arbitrator(s) pursuant to the then-current employment
dispute resolution rules of the American Arbitration Association.
(c) The parties hereby expressly waive punitive damages, and under no
circumstances shall an award contain any amount that in any way reflects
punitive damages.
(d) The decision of the arbitrator on the issue(s) presented for arbitration
shall be final and conclusive and may be enforced in any court of competent
jurisdiction.
(e) It is intended that controversies or claims submitted to arbitration under
this Section 26 shall remain confidential, and to that end it is agreed by the
parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed to third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or regulation, including the
federal securities laws and the regulations thereunder, in response to legal
process or in connection with such arbitration.
27. Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested. If
addressed to the Executive, the notice shall be delivered or mailed to the
Executive at his principal residence, or to such other address as the Executive
shall give notice in writing in accordance herewith. If addressed to the
Company, the notice shall be delivered or mailed to the Company at its executive
offices at 701 Lima Avenue, Findlay, Ohio 45840 to the attention of the Board. A
notice shall be deemed given, if by personal delivery, on the date of such
delivery or, if by certified mail, on the date shown on the applicable return
receipt.
28. Representations; Entire Agreement.
     (a) The Executive represents and warrants that he is free to enter into and
perform each of the terms and conditions of this Agreement and is not subject to
any agreement, judgment, order or restriction that would be violated by being
employed by the Company or that in any way restricts the services that may be
rendered to the Company.
     (b) This agreement embodies the entire representations, warranties,
covenants and agreements in relation to the subject matter hereof. No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not expressly set
forth in this Agreement.
29. Counterparts. This Agreement may be executed by either of the parties hereto
in counterpart, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
30. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

          COOPER TIRE & RUBBER COMPANY    
 
       
By:
  Roy V. Armes    
 
 
 
   
Title:
  Chairman, CEO, & President    

         
EXECUTIVE:
  /s/ Roy V. Armes
 
   
 
  Roy V. Armes    

- 18 -



--------------------------------------------------------------------------------



 



ANNEX A
Form of Release
     WHEREAS, there has been a Termination (as such term is defined in the
Employment Agreement (the “Agreement”) made and entered into on , 20___ between
the undersigned (the “Executive”) and COOPER TIRE & RUBBER COMPANY (“Cooper”),
of the Executive’s employment from Cooper; and
     WHEREAS, the Executive is required to sign this Release in order to receive
the severance benefits as described in Section 5, Section 6 and Section 12 (to
the extent provided in Section 12) of the Agreement.
     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Executive
agrees as follows:
     1. This Release is effective on the date hereof and will continue in effect
as provided herein.
     2. In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to Section 5, Section 6 and Section 12 of the
Agreement, which the Executive acknowledges are in addition to payments and
benefits which the Executive would be entitled to receive absent the Agreement,
the Executive, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remises and forever discharges its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which the Executive now has or may have
had for, upon, or by reason of any cause whatsoever (“claims”), against the
Company, including but not limited to:
     (a) any and all claims arising out of or relating to the Executive’s
employment by or service with the Company and his termination from the Company;
     (b) any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, Ohio Revised Code
Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof, and any other applicable state statutes and regulations,
and
     (c) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied;
provided, however, that the foregoing shall not apply to claims to enforce
rights that the Executive may have as of the date hereof or in the future under
any of Cooper’s health, welfare, retirement, pension or incentive plans, under
any indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that the Executive may have in the future under the
Agreement or under this Release.
     3. The Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
     4. The Executive further agrees and acknowledges that:
     (a) The release provided for herein releases claims to and including the
date of this Release;
     (b) The Executive has been advised by the Company to consult with legal
counsel prior to executing this Release, has had an opportunity to consult with
and to be advised by legal counsel of his choice, fully understands the terms of
this Release, and enters into this Release freely, voluntarily and intending to
be bound;

- 19 -



--------------------------------------------------------------------------------



 



     (c) The Executive has been given a period of twenty-one (21) days to review
and consider the terms of this Release, prior to its execution and that he may
use as much of the twenty-one (21) day period as he desires; and
     (d) The Executive may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at Cooper. For such revocation to be effective, written notice
must be actually received by the General Counsel at Cooper no later than the
close of business on the 7th day after the Executive executes this Release. If
the Executive does exercise his right to revoke this Release, all of the terms
and conditions of the Release shall be of no force and effect and Cooper shall
not have any obligation to make further payments or provide benefits to the
Executive as set forth in Section 5, Section 6, and Section 12 of the Agreement.
     5. The Executive agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.
     6. The Executive waives and releases any claim that he has or may have to
reemployment after the Termination Date as defined in the Agreement.
     IN WITNESS WHEREOF, the Executive has executed and delivered this Release
on the date set forth below.

         
Dated:                                          ,                     
       
 
  Roy V. Armes    

- 20 -